Opinion by
Johnson, J.
At the trial, one of the owners of the plaintiff testified that the shipment had been received more than a year and a half ago and that no notice was received of a discrepancy in weight. The importer was unable to supply any additional facts as to the proper weight except to say that it was bought, paid for, and sold upon the basis of 780 pounds. Counsel for the Government moved in evidence the collector’s letter, the surveyor’s special report, and all the official papers in the case. The surveyor reported that 5 cases were weighed in one truckload on a Government electric platform scale; that the gross weight was 1,030; and that, as the actual tare could not be ascertained on the pier, the invoice tare of 234 pounds was applied in accordance with the regulations, which left a total net weight of 796 pounds. In view of such report, the collector affirmed his action. Inasmuch as the presumption of correctness attaching to the collector’s action was not overcome, the court was constrained to overrule the protest.